Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 1 of 239




                                                        19 cv 2878
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 2 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 3 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 4 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 5 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 6 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 7 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 8 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 9 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 10 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 11 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 12 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 13 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 14 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 15 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 16 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 17 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 18 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 19 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 20 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 21 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 22 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 23 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 24 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 25 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 26 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 27 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 28 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 29 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 30 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 31 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 32 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 33 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 34 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 35 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 36 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 37 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 38 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 39 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 40 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 41 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 42 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 43 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 44 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 45 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 46 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 47 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 48 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 49 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 50 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 51 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 52 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 53 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 54 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 55 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 56 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 57 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 58 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 59 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 60 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 61 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 62 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 63 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 64 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 65 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 66 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 67 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 68 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 69 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 70 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 71 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 72 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 73 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 74 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 75 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 76 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 77 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 78 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 79 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 80 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 81 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 82 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 83 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 84 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 85 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 86 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 87 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 88 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 89 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 90 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 91 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 92 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 93 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 94 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 95 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 96 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 97 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 98 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 99 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 100 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 101 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 102 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 103 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 104 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 105 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 106 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 107 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 108 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 109 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 110 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 111 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 112 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 113 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 114 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 115 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 116 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 117 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 118 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 119 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 120 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 121 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 122 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 123 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 124 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 125 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 126 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 127 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 128 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 129 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 130 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 131 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 132 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 133 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 134 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 135 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 136 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 137 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 138 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 139 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 140 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 141 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 142 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 143 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 144 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 145 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 146 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 147 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 148 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 149 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 150 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 151 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 152 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 153 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 154 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 155 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 156 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 157 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 158 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 159 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 160 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 161 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 162 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 163 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 164 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 165 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 166 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 167 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 168 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 169 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 170 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 171 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 172 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 173 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 174 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 175 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 176 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 177 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 178 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 179 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 180 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 181 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 182 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 183 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 184 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 185 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 186 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 187 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 188 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 189 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 190 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 191 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 192 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 193 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 194 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 195 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 196 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 197 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 198 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 199 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 200 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 201 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 202 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 203 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 204 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 205 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 206 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 207 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 208 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 209 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 210 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 211 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 212 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 213 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 214 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 215 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 216 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 217 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 218 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 219 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 220 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 221 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 222 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 223 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 224 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 225 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 226 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 227 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 228 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 229 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 230 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 231 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 232 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 233 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 234 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 235 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 236 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 237 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 238 of 239
Case 7:19-cv-02878-NSR Document 2 Filed 03/28/19 Page 239 of 239
